Notice of Pre-AlA or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-13, and 15-21 are presented for examination in an RCE (3/24/2022); wherein independent claims 1, and 12 are amended.
Foreign Priority
3.	The applicant claims a foreign priority (ROK) of 7/24/2019.
Response
4.	Since applicant amends independent claims 1, and 12 in this RCE, their dependent claims are automatically amended. The examiner respectfully withdraws previous rejections (mailed on 12/24/2021); therefore, applicant’s arguments are moot.  New grounds of rejections are presented below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-5, 8-15, & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US Pub. 20200086853 A1 – hereinafter “Kumar”) in view of Dillinger et al (WO 2018108293 A1 – hereinafter “Dillinger”), in view of Minster (US Pub. 20170267233  A1 – hereinafter “Minster”), and further in view of Maron (DE102017218536A1) .
A. Per independent claim 1: Kumar and Maron teach a vehicle comprising:
- a communication unit; a sensor configured to sense an external surrounding; (see Kumar, para. [0008] "a source vehicle capable of engaging in a parking assist session includes a wireless transceiver configured to wirelessly communicate with entities in a wireless network; sensors for receiving data used for parking assistance" )
- a steering device configured to steer wheels of the vehicle; (see Kumar, para. [0062] "The source vehicle also includes a drive controller 734 that is used to control the source vehicle for autonomous and semi-autonomous driving and parking," The semi-autonomous driving and parking implies that a vehicle is partially operated manually, obviously by using a steering device).
- a power device to transmit power to the wheels; (see Kumar, Figure 1 shows a vehicle with wheels, inherently using a power device of that vehicle); and
-  operate the power device and the steering device based on the movement request in response to determining that the surrounding vehicle has the authority (i.e., “...after detecting the request to move, a check is made to see if the authorization for the request to move the first vehicle is present”, see Maron, the specification,  claims 2-3, and see Kumar, para. [0062], and see Kumar para. [0033] "The target vehicles 204 and 206 may communicate with the parking control server 210 or the source vehicle 202 to provide a park assist negotiation response that accepts or rejects the movement request from the source vehicle 202. If the target vehicles 204 and 206 accept the movement request, the target vehicles 204 and 206 may also communicate the distance that they can move and the space that they can create for the source vehicle 202, which may be useful, e.g., if this data is not otherwise stored in the parking control server 210. This information may be used to determine if the source vehicle 202 is able to park at location, and if so, the target vehicles 204 and 206 are instructed to autonomously move").
Though Kumar teaches the attainment of selecting a priority level and identification information of the vehicle initiating the maneuver request (i.e., authority feature, and an identifier unit, see Kumar para [0028]), Kumar does not explicitly teach:
-  a controller, in response to receiving vehicle identification information and movement request from a surrounding vehicle via the communication unit, configured to determine whether the surrounding vehicle has an authority for the movement request based on the external surrounding and the vehicle identification information,
However, in the same field of endeavor, Dillinger teaches:
- a controller, in response to receiving vehicle identification information and movement request from a surrounding vehicle to determine whether the surrounding vehicle has an authority for the movement request based on the external surrounding and the vehicle identification information, (see Dillinger, Page 2 Paragraph3: "In a cooperative maneuver, vehicles...are informed about each other's position, driving dynamics...and other attributes (e.g. type, dimensions or weight of the vehicle) when performing a predefined driving maneuver... This is in particular achieved by periodically exchanging information between the vehicles involved in the cooperative maneuver." Further Page 14 Paragraph 2 of Dillinger: “In order to perform mutual authentication during a cooperative maneuver, in step 501, vehicle VI broadcasts a maneuver authentication requests which includes geo location information of vehicle VI and a vehicle certificate (which is identified by a maneuver |D) of vehicle VI. The broadcast maneuver authentication request is received by vehicle V2, which performs, in step 502, a geo location check of the received geo location information of vehicle Vi, and a validation of the received vehicle certificate of vehicle VI, which allows to authenticate vehicle VI as a trusted entity" The
designation as a trusted entity is interpreted to correspond to a vehicle having an authority to initiate a maneuver request, the two conditions of a geolocation check and a certificate check are interpreted to correspond to the external surrounding and vehicle identification information.)
Kumar and Dillinger are analogous art as they both generally relate to the negotiation of cooperative maneuvers between vehicles.
Kumar and Dillinger do not expressly disclose a controller with features of: identify a parked vehicle adjacently to a host vehicle using an external surrounding info; determine  whether a vehicle include the surrounding vehicle based on the external surrounding and the vehicle identification, and determine the surrounding vehicle has the authority for the movement request when the surrounding vehicle is included in the vehicle.
However, Minster’s autonomous vehicle parking method suggests these ideas (i.e., considering extra surrounding vehicle – see Minster para. [0019], and confirming a vehicle ID with its license plate – see Mister para. [0051], and transmitting a moving request with inter-vehicle communication/V2V capability (see Minster para. [0020]).
On 3/24/2022, Applicant argue that the above prior art do not disclose a claimed feature of “determine that the surrounding vehicle has the authority for the movement request”.
The examiner agrees; however, a further search reveals that missing feature (a step of verifying an authorization before removing a blocking problem) was already suggested by Maron (i.e., “...after detecting the request to move, a check is made to see if the authorization for the request to move the first vehicle is present”, see Maron, the specification, and claims 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the teachings of Kumar, Dillinger, Minster, and Maron in order to increase parking safety to surrounding objects, and to provide an increased level of parking efficiency/security to parked vehicles.
B. Per dependent claim 2: The rationales and references for rejection of claim 1 are incorporated.
Kumar further teaches: a  sensor includes at least one selected from the group consisting of: a camera configured to obtain image data of the external surrounding of the vehicle, a radar configured to obtain radar data of the external surrounding of the vehicle, and an ultrasonic sensor configured to obtain ultrasonic data of the external surrounding of the vehicle. (see Kumar, para [0062] "source vehicle 700 may further include sensors 732, such as ultrasonic sensors, cameras, computer vision, etc.").
C. Per dependent claim 4: The rationales and references for rejection of claim 1 are incorporated.
Kumar further teaches: granting the authority for the movement request to the identified at least one vehicle. (see Kumar, the Abstract: "The target vehicles may accept or reject a request to move").
D. Per dependent claim 5: The rationales and references for rejection of claim 2 are incorporated.
Kumar further teaches a feature to determine a movement distance and a movement angle based on the movement request and at least one of the image data, the radar data or the ultrasonic data, and operate the power device and the steering device based on the determined movement distance and movement angle. (see Kumar, para. [0033], and para. [0062] with "The source vehicle also includes a drive controller 734 that is used to control the source vehicle for autonomous and semi-autonomous driving and parking, e.g., based on the data from sensors 732").
E. Per dependent claim 8: The rationales and references for rejection of claim 2 are incorporated.
Kumar further teaches a feature to operate the power device and the steering device based on a control signal from the surrounding vehicle in response to determining that the surrounding vehicle has the authority for the movement request.
This limitation is similar to the last limitation of claim 1; therefore, similar references for an obvious rejection is also applied.
F. Per dependent claim 9: The rationales and references for rejection of claim 2 are incorporated.
Kumar and Maron further disclose to operate the communication unit to transmit the external surrounding, the vehicle identification information and a message requesting the authority for the movement request of the surrounding vehicle to a terminal device corresponding to the vehicle; and determine whether the surrounding vehicle has authority for the movement request based on a reply message received from the terminal device in response to the message. (see Kumar, para. [0033] "The target vehicles 204 and 206 may communicate with the parking control server 210 or the source vehicle 202 to provide a park assist negotiation response that accepts or rejects the movement request from the source vehicle 202... the target vehicles 204 and 206 may also communicate the distance that they can move and the space that they can create for the source vehicle” Further Paragraph 37: "the source vehicle 302 may wirelessly send a park assist request to the parking control server 310 or directly to target vehicles,... The park assist request may include additional parameters, such as the vehicle identifier, size, type, priority level," Kumar teaches communication with a parking control server corresponding to the terminal device. Kumar further teaches the exchange of space around the vehicles (i.e., external surrounding), vehicle identifier (i.e., vehicle identification information), and priority level data (i.e., authority).
G. Per dependent claim 10: The rationales and references for rejection of claim 2 are incorporated.
Kumar further teaches a feature to operate the power device and the steering device based on a control signal from the terminal device in response to determining that the surrounding vehicle has no authority based on the reply message (see Kumar, para. [0033: "The target vehicles 204 and 206 may communicate with the parking control server 210 or the source vehicle 202 to provide a park assist negotiation response that accepts or rejects the movement request from the source vehicle 202.” This claim is very broad and does not positively claim any detailed action taken by the vehicle, it is broadly and reasonable interpreted to correspond to a cooperative maneuver system that can deny authorization of a requested maneuver).
H. Per dependent claim 11: The rationales and references for rejection of claim 2 are incorporated.
Kumar and Maron further teach about operating the power device and the steering device to move toward a parking space when the surrounding vehicle exits the parking space according to the movement request. (see Kumar para. [0010]: "directing the source vehicle to the parking space that is available after the target vehicle moves" and see Maron para. [0037] “ ... since the vehicle to be released has a preferred Ausparkrichtung or steering direction of the steering wheel, etc.“).
I. Regarding claims 12-13, and 15, they are rejected on the basis that they are encompassed in scope by the above rejected claims 1-2 & 5, respectively.
J. Regarding claims 18-21, they are rejected on the basis that they are encompassed in scope by the above rejected claims 8-11, respectively.
6.   Claims 6-7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Dillinger, in view of Minster, in view of Maron, and further in view of Ha et al (US Pub 20190113933 A).
A. Per dependent claim 6: The rationales and references for rejection of claim 5 are incorporated.
A combination of Kumar, Dillinger, and Minster, do not explicitly teach a feature to operate the communication unit to transmit the movement request to a parking vehicle when the parking vehicle is located in the movement trajectory according to the determined movement distance and the movement angle.
However, in the same field of endeavor, Ha teaches a feature to operate the communication unit to transmit the movement request to a parking vehicle when the parking vehicle is located in the movement trajectory according to the determined movement distance and the movement angle. (see Ha et al., Figure 18 shows a scenario where the instant vehicle (OB100) is blocked by the parking vehicle (OB200). Ha teaches that in some scenarios where the instant vehicle is blocked by the parking vehicle, "the processor of the vehicle 100 may transmit a movement request signal to a third other vehicle OB300". It would be an obvious variation to instead pass along the movement request to the parking vehicle (OB200) as this is simply a repetition of the interaction of the surrounding vehicle (100) requesting the instant vehicle (OB100) to move. Partial repetition of a process until a desired result is obvious to try.
             It would be obvious to repeat the explicit method of requesting a vehicle to remove a blocking vehicle as taught in Maron and Ha to a subsequent vehicle if an available space created by the first vehicle was insufficient.
B. Per dependent claim 7: The rationales and references for rejection of claim 5 are incorporated.
A combination of Kumar, Dillinger, Maron and Minster, do not explicitly teach a feature to update the determined movement distance and the movement angle to prevent collision with the parking vehicle when the parking vehicle is located in the movement trajectory according to the determined movement distance and the movement angle.
However, in the same field of endeavor, Ha teaches a feature to update the determined movement distance and the movement angle to prevent collision with the parking vehicle when the parking vehicle is located in the movement trajectory according to the determined movement distance and the movement angle (see Ha et al., paragraphs [0232]-[0233]: "the processor of the vehicle 100 receives a signal indicating movement impossible or no response signal from the first other vehicle OB100. Then, the processor of the vehicle 100 transmits anew movement request signal to the first other vehicle OB100, as illustrated in FIG. 18(b). The new movement request signal may include information about movement, different from the previous transmitted and received information. For example, a new movement request signal requesting the first other vehicle OB100 to move backward is transmitted to the first other vehicle OB100.").
C.	Regarding claims 16-17, they are rejected on the basis that they are encompassed in scope by the above rejected claims 6-7, respectively.
Conclusion
7.	Pending claims 1-2, 4-13, and 15-21 are rejected.
8.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662